Mr. Justice Yan Valkenburgh
delivered the opinion of the court.
This was ah indictment for perjury, tried at the Madison County Circuit Court in October Term, 1881. The. indictment was in the exact language of the indictment passed upon in this court in the case of Pleasant Robinson, Plaintiff in Error, vs. The State of Florida, at this term of this court. The case is here on writ of error, brought from the denial of a motion to arrest the'judgment. The errors assigned are identical with those in the case of Robinson, and the facts were the same. For the reasons assigned in that case the judgment in this case is affirmed.